UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       7/15/21
  Shukla,

                         Plaintiff,
                                                                                 19-cv-10578 (AJN)
                 –v–
                                                                                       ORDER
  Deloitte Consulting LLP,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On July 13, 2021, Plaintiff filed a letter in support of his motion for reconsideration of the

Court’s June 26, 2021 Order. Dkt. No. 297. In that letter, Plaintiff requests that the Undersigned

replace the “assigned court clerk on this case” and requests a hearing on his motion for

reconsideration. These requests are denied. Plaintiff also filed a letter addressed to Judge

Aaron, Dkt. No. 296. Both of these letters violate rules # 2, 3, 4, 5, and 6 of the Court’s June 14,

2021 Memorandum Opinion and Order. Dkt. No. 267.

       Plaintiff next filed a motion for reconsideration of the Court’s July 13, 2021 Order. Dkt.

No. 299. This motion is baseless and is therefore denied. This filing, which amounts to a motion

for reconsideration of a court order denying a motion for reconsideration, violates rule #1 from

the Court’s June 14, 2021 Memorandum Opinion & Order. Dkt. No. 267.

       The Court has on multiple occasions warned Plaintiff that his conduct is likely to result in

sanctions. Plaintiff’s obstinate refusal to accept adverse decisions and continued failure to

abide by the Court’s orders will result in dismissal of his case under Federal Rules of Civil

Procedure 41(b). Moreover, Judge Aaron has ordered that Plaintiff inform the Court by July

16, 2021 whether he will appear for his court-ordered deposition. Dkt. No. 294. Failure to


                                                 1
comply with discovery obligations is highly likely to result in dismissal of his case under

Federal Rules of Civil Procedure 37. Plaintiff is further warned that filing various challenges

with the Court in the days before this deadline does not absolve him of his obligation to comply

with that Order.

       The Court will not continue to issue warnings indefinitely and will shortly sanction

Plaintiff if his conduct continues.




       SO ORDERED.

 Dated: July 15, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                                2
